11 F.3d 1071
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Elton A. FORMA, Petitioner,v.DEPARTMENT OF JUSTICE, Respondent.
No. 93-3320.
United States Court of Appeals, Federal Circuit.
Oct. 20, 1993.

Before RICH and ARCHER, Circuit Judges, and LAY,* Senior Circuit Judge.
PER CURIAM.

DECISION

1
Elton A. Forma petitions for review of the April 19, 1993 Opinion and Order of the Merit Systems Protection Board (Board), Docket No. SF0752920336-I-1, reversing a May 5, 1992 Initial Decision by an Administrative Judge, and affirming the Department of Justice's removal of Mr. Forma from his position as an assistant personnel officer for falsification of employment documents and security investigation forms.  We affirm.

DISCUSSION

2
In a comprehensive and detailed decision, the Board found that, by answering "no" to the questions "[have you] left a job by mutual agreement following allegations of unsatisfactory performance"1 and "during the last 10 years ... did you leave [a job] by mutual agreement because of specific problems,"2 Mr. Forma provided false answers with the intent to deceive.  There is substantial evidence supporting the Board's finding that Mr. Forma left Fluor Daniel by mutual agreement because of "unsatisfactory performance" and/or "specific problems."   Thus, we find no error in the Board's holding that the only correct answer to each of the above questions was "yes."   Furthermore, we see no error in the Board's reliance upon Mr. Forma's failure to list his employment with Fluor on his employment forms and Mr. Forma's stated concern as to the effect that disclosure of his employment with Fluor might have on his employment with the Department of Justice as circumstantial evidence of his intent to conceal his employment with Fluor.


3
We review the Board's decision under a very narrow standard, affirming the decision unless it is (1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;  (2) obtained without procedures required by law, rule, or regulation having been followed;  or (3) unsupported by substantial evidence.  5 USC Sec. 7703(c) (1988).  Finding no such grounds present here, we affirm.



*
 Hon.  Donald P. Lay, of the U.S. Court of Appeals for the Eighth Circuit, sitting by designation


1
 Question 22 on Mr. Forma's questionnaire for sensitive positions, SF-86, executed on June 5, 1991


2
 Question 38 on Mr. Forma's application for employment, SF-171, executed on March 28, 1991